Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 16, 2018

The Court of Appeals hereby passes the following order:

A18D0443. MARILYN A. ENNIS v. RIVERCREST HOMEOWNERS
    ASSOCIATION, INC. et al.

      In this civil action, plaintiff Marilyn A. Ennis filed a motion to disqualify
counsel for defendant Rivercrest Homeowners Association, Inc. The trial court
denied the motion and awarded attorney fees to defense counsel. Ennis then filed this
application for discretionary appeal seeking review of the attorney fees award. We,
however, lack jurisdiction.


      Because the action remains pending below, the order Ennis seeks to appeal is
interlocutory. See Eidson v. Croutch, 337 Ga. App. 542, 544 (788 SE2d 129) (2016)
(because the transfer order was a continuation of the same proceeding and not final,
the attorney fees order was not immediately appealable). Therefore, in order to obtain
appellate review, Ennis was required to follow the interlocutory appeal procedure set
forth in OCGA § 5-6-34 (b), including obtaining a certificate of immediate review.
See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996) (where contested order
is interlocutory, discretionary appeal statute does not excuse failure to comply with
OCGA § 5-6-34 (b)); Eidson, 337 Ga. App. at 545 (“Although . . . an order granting
attorney fees may involve a distinct and separate offshoot of the underlying pending
action, that is not the test for determining whether this Court has jurisdiction.”).
Ennis’s failure to do so deprives this Court of jurisdiction of this application, which
is hereby DISMISSED. Defense counsel’s request for a frivolous application penalty
pursuant to Court of Appeals Rule 7 (e) (2) is DENIED.


                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     05/16/2018
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.